IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                           Assigned on Briefs April 26, 2012

                      JANICE RIDDLE v. KEITH CARLTON

               Direct Appeal from the Circuit Court for Shelby County
                  No. CT-001065-II     Kay Spalding Robilio, Judge


                 No. W2011-02145-COA-R3-CV - Filed May 31, 2012


Former client filed a pro se complaint for legal malpractice against her former attorney. She
had previously filed a complaint against the attorney with the Tennessee Board of
Professional Responsibility, and that matter had been resolved in the attorney’s favor nearly
two years before she filed the malpractice complaint. The trial court dismissed the complaint
for malpractice, finding it barred by the one-year statute of limitations for such claims. The
former client appealed. We affirm.


Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Circuit Court Affirmed and
                                    Remanded

A LAN E. H IGHERS, P.J., W.S., delivered the opinion of the Court, in which D AVID R. F ARMER,
J., and H OLLY M. K IRBY, J., joined.

Janice Riddle, Memphis, Tennessee, pro se

William B. Walk, Jr., Memphis, Tennessee, for the appellee, Keith S. Carlton
                                          OPINION

                           I.   F ACTS & P ROCEDURAL H ISTORY

        On March 4, 2011, Janice Riddle (“Plaintiff”) filed a pro se complaint for legal
malpractice against her former attorney, Keith S. Carlton (“Attorney Carlton”). According
to her complaint, she had suffered an injury at her place of employment in April 2004, and
she retained Attorney Carlton in February 2005 to represent her in the context of worker’s
compensation. The complaint further states that on March 19, 2007, Attorney Carlton “stated
to have filed a Complaint for Workman’s Compensation benefits (unbeknown to Plaintiff)”
in circuit court. Thereafter, according to Plaintiff, she terminated Attorney Carlton due to
his failure to communicate with her regarding the status, progress, and activity in her case.
Her complaint alleges that there was no “positive action to enhance her cause” from February
2004 to March 2009. According to Plaintiff’s complaint, on March 10, 2010, she retained
new counsel and took a voluntary nonsuit in the worker’s compensation suit filed by
Attorney Carlton. Her new attorney apparently re-filed the matter in chancery court, because
her complaint states that her new attorney filed a voluntary nonsuit in chancery court on July
23, 2010.

        As for the allegations of legal malpractice, Plaintiff alleged that Attorney Carlton was
negligent in failing to file the original complaint for worker’s compensation benefits in a
timely manner. She also alleged that when she informed Attorney Carlton that worker’s
compensation doctors had misdiagnosed her condition, he falsely stated that her case was
progressing, which denied her an opportunity to pursue a medical malpractice claim. She
alleged that Attorney Carlton failed to advise her of his “ineptiness (sic) in any attempt to
resolve this issue in an appropriate and timely manner,” and he “concealed from [her] any
options available to her to redress her chief complaint – the physical condition of her leg.”
Plaintiff alleged that Attorney Carlton’s failure to inform her of “the true status of her case”
was intentional, fraudulent, malicious, or reckless, entitling her to compensatory and punitive
damages.

        Attorney Carlton filed a motion to dismiss the legal malpractice complaint, alleging
that it was clearly time-barred pursuant to the one-year statute of limitations for legal
malpractice claims, set forth in Tennessee Code Annotated section 28-3-104(a)(2). He
stated in his response that Plaintiff terminated his representation of her on January 22, 2009.
He also stated that she filed an ethics complaint against him on March 9, 2009, which was
summarily dismissed on November 9, 2009. He attached to his motion a November 6, 2009
letter from the Board of Responsibility which stated that Plaintiff’s complaint against him
had been dismissed. Thus, Attorney Carlton argued that Plaintiff’s March 4, 2011 complaint
for legal malpractice came too late.

                                              -2-
       On August 29, 2011, the trial court granted Attorney Carlton’s motion to dismiss
“because (1) Plaintiff failed to file a response to the Motion or appear at the hearing on the
Motion; and (2) the Plaintiff’s legal malpractice claim is barred by the one (1) year statute
of limitations[.]” Plaintiff timely filed a notice of appeal.

                                  II.    I SSUES P RESENTED

       Plaintiff raises the following issues on appeal:

1.     Whether the trial court erred in dismissing the complaint on the basis of the statute of
       limitations; and
2.     Whether the trial court erred in dismissing the complaint because Plaintiff failed to
       file a response to the motion to dismiss and failed to appear at the hearing.

For the following reasons, we affirm the decision of the circuit court.

                               III.     S TANDARD OF R EVIEW

      Whether a claim is barred by the applicable statute of limitations is question of law,
which we review de novo with no presumption of correctness. Willis v. Shelby County, No.
W2008-01487-COA-R3-CV, 2009 WL 1579248, at *2 (Tenn. Ct. App. Jun. 8, 2009) (citing
Brown v. Erachem Comilog, Inc., 231 S.W.3d 918, 921 (Tenn. 2007)).

        Because Attorney Carlton filed a motion to dismiss along with matters outside the
pleadings, we must, upon considering the matters outside the pleadings, review the motion
as a motion for summary judgment pursuant to Tennessee Rule of Civil Procedure 56.
Howell v. Claiborne & Hughes Health Ctr., No. M2009-01683-COA-R3-CV, 2010 WL
2539651, at *11 (Tenn. Ct. App. Jun. 24, 2010) (citing Tenn. R. Civ. P. 12.02). Under the
summary judgment standard, a defendant asserting an affirmative defense shifts the burden
of production to the nonmoving party by alleging undisputed facts that show the existence
of the affirmative defense. Hannan v. Alltel Publ’g Co., 270 S.W.3d 1, 9 n.6 (Tenn. 2008).

                                        IV.   D ISCUSSION

       The statute of limitations for legal malpractice claims is one year from the time the
cause of action accrues. Tenn. Code Ann. § 28-3-104(a)(2). When a cause of action accrues
is determined by the discovery rule. John Kohl & Co., P.C. v. Dearborn & Ewing, 977
S.W.2d 528, 532 (Tenn. 1998). Under the discovery rule, “a cause of action accrues when
the plaintiff knows or in the exercise of reasonable care and diligence should know that an
injury has been sustained as a result of wrongful or tortious conduct by the defendant.” Id.

                                               -3-
(citing Shadrick v. Coker, 963 S.W.2d 726, 733 (Tenn. 1998); Stanbury v. Bacardi, 953
S.W.2d 671, 677 (Tenn. 1997)). In legal malpractice cases, the discovery rule is composed
of two elements: (1) the plaintiff must suffer “legally cognizable damage,” meaning an actual
injury, as a result of the defendant's wrongful or negligent conduct, and (2) the plaintiff must
have known, or in the exercise of reasonable diligence should have known, that this injury
was caused by the defendant's wrongful or negligent conduct. Id.

        An actual injury may take the form of the plaintiff being forced to take some action
or otherwise suffer “some actual inconvenience,” such as incurring an expense, as a result
of the defendant's negligent or wrongful act. Kohl, 977 S.W.2d at 532. When some injury
is known, a plaintiff may not delay filing suit until all the injurious effects or consequences
of the alleged wrong are actually known to the plaintiff. Id. at 533. When any damages
become apparent, the statute begins to run even though the amount may be small in
comparison to the amount of damages eventually suffered. Denley v. Smith, Shelby Law No.
48, 1989 WL 738, at *4 (Tenn. Ct. App. W.S. Jan. 9, 1989). Allowing a plaintiff to wait
until all the injurious effects and consequences are known would defeat the rationale for the
existence of statutes of limitations, which is to avoid the uncertainties and burdens inherent
in pursuing and defending stale claims. Kohl, 977 S.W.2d at 533.

        “The knowledge component of the discovery rule may be established by evidence of
actual or constructive knowledge of the injury.” Id. at 532 (citing Carvell v. Bottoms, 900
S.W.2d 23, 29 (Tenn. 1995)). Actual knowledge exists where the defendant admits to having
committed malpractice, or the plaintiff is informed by another attorney of the malpractice.
Id. However, the Tennessee Supreme Court has rejected the notion that a client must have
been advised by a professional that malpractice has occurred in order to trigger the statute
of limitations. Hartman v. Rogers, 174 S.W.3d 170, 173 (Tenn. Ct. App. 2005) (citing
Carvell, 900 S.W.2d at 28). Under the theory of constructive knowledge, the statute begins
to run whenever the plaintiff becomes aware or reasonably should have become aware of
facts sufficient to put a reasonable person on notice that an injury has been sustained as a
result of the defendant's negligent or wrongful conduct. Kohl, 977 S.W.2d at 532. Courts
have stressed that there is no requirement that the plaintiff actually know the specific type
of legal claim he or she has, or that the injury constituted a breach of the appropriate legal
standard. Id. (citing Shadrick, 963 S.W.2d at 733). Instead, “the plaintiff is deemed to have
discovered the right of action if he is aware of facts sufficient to put a reasonable person on
notice that he has suffered an injury as a result of wrongful conduct.” Id. (quoting Carvell,
900 S.W.2d at 29). It is knowledge of facts sufficient to put a plaintiff on notice that “an
injury has been sustained” that is crucial. Id. “Where some injury has occurred and is known
to the plaintiff, the fact that the plaintiff is not fully aware of the entire nature and extent of
the injury will not toll the statute of limitations.” Rayford v. Leffler, 953 S.W.2d 204, 207
(Tenn. Ct. App. 1997). “‘[T]he discovery rule was not meant to allow a party to delay filing

                                                -4-
his claim until after he has completed the process of discovering all the factors that affect its
merits.’” Burk v. RHA/Sullivan, Inc., 220 S.W.3d 896, 902 (Tenn. Ct. App. 2006) (quoting
Steele v. Tenn. Jaycees, Inc., No. 01A01-9505-CH00214, 1995 WL 623067, at *2 (Tenn. Ct.
App. M.S. Oct. 25, 1995)).

        To recap, Plaintiff’s complaint states that she retained Attorney Carlton in February
2005, that he filed a complaint on her behalf on March 19, 2007, and that she terminated him
thereafter because of his failure to keep her informed about the status, progress, and activity
in her case. Plaintiff filed a complaint against Attorney Carlton with the Board of
Professional Responsibility, and it was resolved in his favor on November 9, 2009. Plaintiff
retained another attorney on March 10, 2010, and she filed this lawsuit against Attorney
Carlton on March 4, 2011. The precise nature of the injury that Plaintiff claims to have
suffered as a result of Attorney Carlton’s actions is it a bit unclear,1 as her complaint alleged
that Attorney Carlton failed to file the complaint in a timely manner, failed to keep her
informed about activity and relevant information in the case, and made false statements to
her about the case’s progress. However, it is clear from the undisputed facts that Plaintiff
believed she had suffered an injury due to the wrongful conduct of Attorney Carlton prior
to November 9, 2009, because by that time, she had terminated his representation of her and
filed a complaint against him with the Board of Professional Responsibility. Even assuming
for the sake of argument that Plaintiff was not aware that “malpractice” had occurred at that
time, such knowledge was not necessary in order to trigger the statute of limitations. As
noted above, “the plaintiff is deemed to have discovered the right of action if he is aware of
facts sufficient to put a reasonable person on notice that he has suffered an injury as a result
of wrongful conduct.” Honeycutt v. Wilkes, McCullough & Wagner, No. W2007-00185-
COA-R3-CV, 2007 WL 2200285, at *8 (Tenn. Ct. App. Aug. 2, 2007) (citing Kohl, 977
S.W.2d at 532). Moreover, “[w]here some injury has occurred and is known to the plaintiff,
the fact that the plaintiff is not fully aware of the entire nature and extent of the injury will
not toll the statute of limitations.” Id.; see also Lufkin v. Conner, 338 S.W.3d 499, 505
(Tenn. Ct. App. 2010) (rejecting the argument that continuous acts of malpractice require the
statute of limitations to begin anew with each act).



        1
           In Plaintiff’s pro se brief on appeal, she quotes the allegations from her complaint and then states,
“The upshot of these allegations, which the trial court was obligated to accept as true, is that, on July 23,
2010, Defendant Attorney Keith S. Carlton filed the appellant’s Workman’s Compensation Complaint in the
Chancery Court of Shelby County, Tennessee and that such filing by Carlton was untimely and, thus,
constituted negligence. . . . The date of the act complained of against Carlton is July 23, 2010.” This
statement is perplexing, as the quoted portion of the complaint clearly states that her “new counsel” filed a
voluntary nonsuit in chancery court on that date, and that Attorney Carlton had filed the complaint on her
behalf in circuit court in 2007. Because Plaintiff’s assertion in her brief is not supported by the record, we
find no merit in her argument.

                                                      -5-
        Because Attorney Carlton established undisputed facts showing the existence of the
affirmative defense of the statute of limitations, and Plaintiff failed to respond to such
showing, Attorney Carlton was entitled to summary judgment. See Hannan, 270 S.W.3d at
9. Plaintiff’s cause of action for legal malpractice accrued more than one year prior to the
filing of this complaint on March 4, 2011, and it is therefore time-barred.

                                     V.   C ONCLUSION

        For the aforementioned reasons, we affirm the decision of the circuit court and remand
for further proceedings. Costs of this appeal are taxed to the appellant, Janice Riddle, for
which execution may issue if necessary.

                                                   _________________________________
                                                   ALAN E. HIGHERS, P.J., W.S.




                                             -6-